77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Wilbur P. HOLLAR and Ruth Carol Hollar, Debtors.Wilbur P. HOLLAR;  Ruth Carol Hollar, Plaintiffs-Appellants,v.UNITED STATES of America;  Internal Revenue Service,Defendants-Appellees.
No. 95-2511.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Wilbur P. Hollar, Ruth Carol Hollar, Appellants Pro Se.  Thomas Pearson Holderness, Lawrence P. Blaskopf, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the bankruptcy court's dismissal of this action on the basis of res judicata.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Hollar v. United States, Nos.  CA-95-351-2;  BK-93-11389C-7W (M.D.N.C. June 14, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED